           Case 2:20-cv-00122-JAM-KJN Document 5 Filed 05/05/20 Page 1 of 3

 1 HENRY H. LIEM (131124)
   LAW OFFICES OF HENRY H. LIEM, P.C.
 2 447 N. FIRST STREET, SUITE A
   SAN JOSE, CA 95112
 3 TEL: (408) 283-0183
   FAX: (408) 283-0123
 4
   Attorney for Plaintiffs
 5 CU PHAM and CALVIN HUYNH

 6 MCGREGOR W. SCOTT
   United States Attorney
 7 JOSEPH B. FRUEH
   Assistant United States Attorney
 8 501 I Street, Suite 10-100
   Sacramento, CA 95814
 9 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
10 Facsimile: (916) 554-2900

11 Attorneys for Defendant
   UNITED STATES OF AMERICA
12

13

14                            IN THE UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16

17 CU PHAM and CALVIN HUYNH,                  Case No. 2:20-cv-00122-JAM-KJN

18                             Plaintiffs,    STIPULATION AND ORDER
                                              FOR CONTINUING DEFENDANT’S
19                       v.                   RESPONSE TO THE COMPLAINT AND THE
                                              PARTIES’ JOINT STATUS (PRETRIAL
20 UNITED STATES OF AMERICA,                  SCHEDULING) REPORT

21                             Defendant.     E.D. Cal. Local Rule 144(a)
22
                                              Current Deadline:    May 12, 2020
23
                                              Proposed Deadline:   June 9, 2020
24

25

26

27

28
            Case 2:20-cv-00122-JAM-KJN Document 5 Filed 05/05/20 Page 2 of 3

 1                                      STIPULATION AND ORDER

 2          IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 3 the deadline for responding to the Complaint and filing the Joint Status (Pretrial Scheduling) Report

 4 shall be continued from May 12 to June 9, 2020. The reasons for this Stipulation are as follows:

 5          1.     Plaintiffs Cu Pham and Calvin Huynh filed this action on January 16, 2020, and effected

 6 service of process on Defendant United States of America on March 13, 2020.

 7          2.     The deadline for responding to the Complaint and filing the Joint Status (Pretrial

 8 Scheduling) Report is May 12, 2020. See Fed. R. Civ. P. 12(a)(2); ECF 3, at 2.

 9          3.     The parties met and conferred and are in the process of obtaining and exchanging
10 documents in furtherance of productive settlement discussions.

11          4.     The parties believe there is a high likelihood of resolving this case within the next few
12 weeks, during which time the parties expect to receive and exchange a small number of additional

13 records relevant to Plaintiffs’ alleged damages.

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND PROPOSED ORDER TO CONTINUE         1
      RESPONSE TO COMPLAINT AND JOINT STATUS REPORT
            Case 2:20-cv-00122-JAM-KJN Document 5 Filed 05/05/20 Page 3 of 3

 1          5.     There is good cause to continue Defendant’s response to the Complaint and the parties’

 2 deadline to file the Joint Status (Pretrial Scheduling) Report from May 12 to June 9, 2020, because the

 3 parties’ efforts toward settlement during this time may likely resolve the case and obviate the need for

 4 the parties and the Court to expend further time and resources on this matter.

 5 Dated: May 4, 2020                                    MCGREGOR W. SCOTT
                                                         United States Attorney
 6
                                                 By:     /s/ Joseph B. Frueh
 7                                                       JOSEPH B. FRUEH
                                                         Assistant United States Attorney
 8
                                                         Attorneys for Defendant
 9                                                       UNITED STATES OF AMERICA
10

11 Dated: May 4, 2020                                    LAW OFFICES OF HENRY H. LIEM, P.C.
12                                               By:     /s/ Henry H. Liem              (authorized 5/4/2020)
                                                         HENRY H. LIEM
13
                                                         Attorneys for Plaintiffs
14                                                       CU PHAM and CALVIN HUYNH
15

16

17 IT IS SO ORDERED

18 Dated: 5/5/2020                                     /s/ John A. Mendez____________
                                                       HON. JOHN A. MENDEZ
19                                                     United States District Court Judge
20

21

22

23

24

25

26

27

28

      STIPULATION AND PROPOSED ORDER TO CONTINUE        2
      RESPONSE TO COMPLAINT AND JOINT STATUS REPORT
